UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

August 8, 2002

The Honorable John Boehner
Chairman
House Education and the Workforce Committee
2181 Rayburn House Office Building
Washington, D.C. 20515
Dear Chairman Boehner:
Thank you for your letter of inquiry regarding how the Department of Education is
complying with certain provisions of the Individuals with Disabilities Education Act
(IDEA), as amended in 1997. I am sending an identical reply to Senator Gregg and Mr.
Hoekstra.
As you are aware, under section 687(c)(2) of IDEA, the Department may support
"...captioning of television programs, videos, or educational materials through
September 30, 2001; and after fiscal year 2001, ...captioning of educational, news, and
informational television, videos, or materials."
When the Department makes grant announcements for projects to provide captioning we
often have required that the use of Federal funds be limited to a percentage (usually about
50 percent) of the costs for captioning programs. Grantees are required to meet the
remaining cost of captioning programs. All of the programs captioned using IDEA funds
or a combination of IDEA and other funds must meet the requirements of the IDEA. The
Department does not make awards conditioned on grantees or other organizations
providing captioning for programs outside of those funded by our awards. Programs for
which captions are funded entirely by the private sector are outside of the Federal grant
process and are not subject to the requirements of the IDEA.
In order to ensure effective implementation of the requirement that programs captioned
be educational, news, or informational, we notified each project in existence on October
1, 2001 that it must add at least one educator in its advisory group. We also required
each project to obtain a certification from its advisory group that the television, videos, or
materials that it was currently captioning or proposing to caption were educational, news,
or informational, as required by the IDEA, as amended. If, as a result of this advisory
group review, any program failed to receive that certification, the grantee was requested
to submit to the Department's project officer a list of alternative programs proposed for
captioning that had been certified by its advisory group. As you have requested, a list of

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation.

Page 2 - The Honorable John Boehner
names of the advisory panel members for the grantees under this program is provided as
an enclosure.
Since October 1, 2001, the Department has also requested advisory group members to
monitor the programs that they have certified as educational, news, or informational to
help ensure that program content continues to be educational, news, or informational.
As part of the grant making process for new awards, the Department will rely on several
levels of review to ensure that programming is educational, news, or informational within
the conditions of the law. First, the Department already requires each applicant to
establish, and maintain for the duration of their grant, an advisory group. These advisory
groups, which must include at least one educator, are required to certify that the
programs, videos, and materials that the grantees are proposing to caption are
educational, news, or informational. Second, during the review of applications for new
awards, the peer review panel will review proposed programs, videos, and materials to
determine if they are educational, news, or informational. Finally, before an award is
made, the Department's project officer will review programs to ensure that they are
educational, news, or informational.
On July 8, 2002 the Department published a competition notice for this program with the
following priority areas: national news and public information programs, local news and
public information programs, Spanish language programs, and accessible children's
television programs. In making new awards this year, it is our intent to target our
resources on those programs that are likely to have the greatest educational benefits. I
assure you that we take the statutory provisions very seriously and we are working very
diligently to ensure that the provisions of the law will be carried out.
I hope that this information is helpful to you as you prepare for the reauthorization of the
IDEA. If you have additional questions, please contact David deary in the Office of
Legislation and Congressional Affairs at 401-1030.

Stephanie Lee
Director
Office of Special Education Programs
Enclosure

